Military pay; disability retirement pay; correction of military records. — Plaintiff seeks disability retirement pay at the rate of 70% of the pay of a Captain of the Army from December 21,. 1973, less disability compensation paid him by the Veterans Administration, and for an order directing the Secretary of the Army to place plaintiff on the disability retired list of the Army with entitlement to disability retirement pay, in the grade of Captain, effective December 21, 1973. This case came before the court on a stipulation of the parties in which it is stated that a written offer was submitted by plaintiff to the Attorney General and duly accepted on behalf of- defendant, whereby the parties agreed that judgment be entered for plaintiff as set forth in the order of the court issued December 6, 1974. Pursuant to said Order, judgment was entered for plaintiff for $4,419, and it was further directed and ordered that the Secretary of the Army correct plaintiff’s military records to show that he was permanently retired from the United States Army on December 21, 1973 by reason of physical disability rated -at 60% *881under the Veterans Administration’s Schedule for Eating Disabilities.